CONCURRING OPINION.
REYNOLDS, P. J.
I concur in the result but think that State v. Lucas, 94 Mo. App. 117, 67 S. W. 971, cited by Judge Goore, goes too far in holding it to be no defense that the- liquor dealer was enticed into selling illegally, by persons who had been furnished money by citizens for that purpose, so that a sale might be induced and the dealer prosecuted. The true rule, it seems' to me, is stated in Grim v. United States, 156 U. S. 604. In that case decoy letters were written by a postoifi.ee inspector, a detective, to one who advertised that he would send information to anyone writing to him, as to where non-mailable obscene publications could be had. The inspector wrote to the advertiser, who mailed him the information. It was contended in defense that as the defendant had been trapped into send*128ing the information, there was no offense. Mr. Justice Brewer, answering this contention, says (l. c. 610) : “It does not appear that it was the purpose of the post-office inspector to induce or solicit the commission of a crime, hut it was to ascertain whether the defendant was engaged in an unlawful business, i . . The official, suspecting that the defendant was engaged in a business offensive to good morals, sought information directly from him, and the defendant, responding thereto, violated a law of the United States by using the mails to convey such information, and he cannot plead in defense that he would not have violated the law if inquiry had not been made of him by such government official.” Citing many authorities, Mr. Justice Brewer includes by illustration the case of one who goes to a house alleged to be kept for illegal gaming, and engages in such gaming himself for the express purpose of appearing as a witness for the government. (Commonwealth v. Baker, 155 Mass. 287), or the purchaser of a lottery ticket who purchases for the purpose of detecting and prosecuting the vendor (People v. Noelke, 94 N. Y. 137), or one who purchases liquor from a suspected violator of the law, to obtain evidence against him (Wharton’s note to Bates v. United States, 10 Fed. 92.) These, says Mr. Justice Brewer, are all recognized as lawful means of detecting crime. They are not cases in which the detective induced and urged the commission of a crime, not otherwise intended by the accused. Applying the spirit of these decisions to the facts in the case at bar, I hold that this defendant had no thought whatever of violating any law, had refused to do so, although solicited by the detective, and while the act of a sale to a minor is a violation and an offense, irrespective of any intent on the part of the seller, or knowledge on his part of the age of the ostensible buyer, the sale here made was the direct result of the act of these detectives, in laying a trap for the defendant, into which he fell, in appearance only, violating the law. The principal witness for *129the prosecution, young 'Wein, testified, “I have been engaged for two years in trying .to get people to violate the law.” A person so acting is “particeps criminis.” One entrapped by such means should not be held guilty. In brief, I do not think the sale, even if made to the minor, was, under the facts in the case, in violation of the law. Hence, I do not think the conviction should stand, not- only for the reason given by my learned brother, but for the reason I have stated above.